Citation Nr: 1455202	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a nerve disorder, to include carpal tunnel syndrome.

5.  Entitlement to service connection for Gulf War Syndrome (GWS), to include sleep apnea, muscle pain, joint pain, and fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and from March 1982 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

These matters were previously remanded by the Board in March 2014 for further evidentiary development.

The Board has recharacterized the issues as presented in the March 2014 Board remand.  Pursuant to the analysis in the March 2014 Board remand, the Board has broadened the Veteran's service connection claims for a right hip disorder and left knee disorder to claims for a bilateral hip and bilateral knee disorder.  

In addition, the Board has merged the Veteran's claim for entitlement to service connection for degenerative joint disease with his claims for entitlement to service connection for a bilateral hip disorder, bilateral knee disorder, and back disorder, as it appears these are the joints with which the Veteran has reported issues and has current diagnoses for, with the exception of a claim for a bilateral ankle disorder which was previously denied by the Board.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a November 2012 Travel Board hearing.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Hip and Bilateral Knee Conditions

The Board acknowledges the opinion of the May 2014 VA examiner with respect to the Veteran's claimed bilateral hip and bilateral knee conditions.  However, in reaching his conclusion, the examiner seems to focus specifically on the lack of a specific injury or treatment for relevant symptoms in the Veteran's service treatment records.  While the Board acknowledges the relevance of such documentation, or lack thereof in this case, the Board finds the examiner's opinion with respect to these claimed conditions to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has specifically alleged, including at his November 2012 Travel Board hearing, that his current bilateral hip and bilateral knee conditions are not the result of a specific in-service injury, but rather the wear and tear associated with the rigors of twenty years of military service.  The Veteran served on active duty for approximately twenty years, and as such, his contention is that the overall wear and tear from military service has contributed to his current conditions, and not a specific individual injury, which he denied at his hearing.  As a result, the examiner should specifically address this contention in an addendum opinion.
Back Condition

With respect to the Veteran's claimed back condition, the May 2014 VA examiner did not discuss the Veteran's in-service treatment for and symptoms of back pain.  Specifically, the Veteran complained of back pain in September 1984 and October 1987.  The Board finds the May 2014 VA examiner's opinion to be inadequate as it did not discuss these in-service documentations, and instead stated that there was no evidence of relevant in-service treatment or symptoms.  See Barr, supra.  As a result, a new opinion is necessary in order to address these in-service complaints. 

Nerve Condition to Include Carpal Tunnel Syndrome

With respect to the Veteran's nerve condition, which includes his claim for carpal tunnel syndrome, again the Board notes the May 2014 VA examiner's opinion.  The examiner properly addresses the Veteran's work with vibrating tools, particularly a grinder, while in service.  In addition, the examiner states service treatment records do not document relevant symptoms, complaints, treatment, or a diagnosis of carpal tunnel.  However, service treatment records do document an injury to the right wrist at some point.  As such, the Board finds that the relevance of this injury should be addressed in an addendum opinion addressing this in-service injury.  

Gulf War Syndrome, to Include Fibromylagia

The Board finds that the May 2014 VA examiner does not provide a sufficient rationale regarding his opinion that it is less likely than not that the Veteran's current fibromyalgia is due to a specific in-service exposure event.  The examiner simply makes a conclusory statement after claiming that the Veteran's fibromyalgia "meets the criteria for a chronic multi-symptom condition with unclear etiology."  As such, a new opinion that provides a sufficient rationale is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims files to the May 2014 VA examiner.  If that examiner is not available, return to an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's claimed conditions on appeal.  Based on a review of the record, the examiner should:

a)  As to the Veteran's bilateral hip condition, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  

The examiner should specifically address the Veteran's contention that his current bilateral hip disability is the result of the wear and tear of approximately twenty years of military service, and not the result of a specific injury. 

b)  As to the Veteran's bilateral knee condition, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  This includes the Veteran's in-service July 1977 automobile accident in which he injured his right knee.  

In addition, the examiner should specifically address the Veteran's contention that his current bilateral knee disability is the result of the wear and tear of approximately twenty years of military service, and not the result of a specific injury.

c)  As to the Veteran's back condition, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence, including reports of back pain in September 1984 and October 1987.  

The examiner should address the Veteran's contention that he had trouble with his back throughout service and self-medicated using Tylenol.

d)  As to the Veteran's carpal tunnel syndrome, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service, to include as a result of an undiagnosed Gulf War illness.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  This includes the documentation of a right wrist injury in service treatment records.

e)  As to the Veteran's fibroymyalgia, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service, to include as a result of an undiagnosed Gulf War illness.  A complete rationale for this opinion is necessary.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



